        1:20-cv-01704-SVH    Date Filed 03/31/21   Entry Number 21   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Jodel F., 1                            )       C/A No.: 1:20-cv-1704-SVH
                                           )
                      Plaintiff,           )
                                           )
          vs.                              )
                                           )                 ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

          This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act (“EAJA”). [ECF No. 19]. On January 7,

2021, the court granted the Government’s unopposed motion to reverse and

remand the Commissioner’s final decision denying Plaintiff’s claims for

Disability Insurance Benefits and Supplemental Security Income under

sentence four of 42 U.S.C. § 405(g). [ECF No. 17]. On March 17, 2021,

Plaintiff filed a motion seeking attorney fees of $9,765 under the EAJA. [ECF

No. 19]. The Government subsequently filed a stipulation signed by both

parties for an award of $9,300. [ECF No. 20]. Considering the agreement

among the parties, the court grants the motion and directs the Commissioner

to pay Plaintiff $9,300. This payment shall constitute a complete release from

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-01704-SVH     Date Filed 03/31/21   Entry Number 21   Page 2 of 2




and bar to any further claims that Plaintiff may have under the EAJA to fees,

costs, and expenses incurred in connection with disputing the Commissioner’s

decision. This award is without prejudice to the rights of Plaintiff’s counsel to

seek attorney fees under section 206(b) of the Social Security Act, 42 U.S.C. §

406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel. 2

      IT IS SO ORDERED.


March 31, 2021                               Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




2 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.

                                         2
